COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  THE STATE OF TEXAS,                            §              No. 08-16-00216-CR

                            Appellant,           §                 Appeal from the

  vs.                                            §    County Criminal Court at Law Number 1

  DANIEL SALERNO,                                §            of El Paso County, Texas

                            Appellee.            §               (TC# 20150C10059)


                                         JUDGMENT

        The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings, in accordance with the opinion of this Court. This decision shall be certified below

for observance.

        IT IS SO ORDERED THIS 3RD DAY OF APRIL, 2019.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.